                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTI ROUTT                     :     CIVIL ACTION
                                  :
           v.                     :
                                  :
TEVA PHARMACEUTICALS USA,         :
INC., et al.                      :     NO. 18-3996

                                ORDER

           AND NOW, this 18th    day of November, 2019, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that the motion of the defendants Teva Women’s Health,

Inc., CooperSurgical, Inc., and The Cooper Companies, Inc. to

transfer this action under 28 U.S.C. § 1404(a) to the United

States District Court for the Middle District of Tennessee is

GRANTED.

                                        BY THE COURT:



                                        /s/ Harvey Bartle III
                                                                  J.
